ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgments
In the final rejection of May 17, 2022, Examiner noted that the information disclosure statement filed May 4, 2021, fails to comply with 37 CFR 1.98(a)(2). Applicant did not address this concern in the reply. Concern is maintained.
Examiner noted that the information disclosure statement filed January 25, 2022, fails to comply with 37 CFR 1.98(a)(2), Applicant did not address this concern in the reply. Concern is maintained.
Examiner objected to claims 101, 103, and 104. Applicant amended claims 101, 103, and 104 in the reply of May 19, 2022. Objection is withdrawn.
Examiner provisionally rejected claims 101-104, 109, and 112-114 on the ground of nonstatutory double patenting as being unpatentable over claims 13, 14, 21, and 22 of copending Application No. 16/391,104 (reference application). 
	Examiner provisionally rejected claims 105-108 and 111 on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 21 of copending Application No. 16/391,104, as applied to claim 104, and further in view of Childers et al (US 2009/0012448).
	The terminal disclaimer filed on June 6, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/391,104 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Rejection is withdrawn.

Information Disclosure Statement
The information disclosure statement filed May 4, 2021, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The citation for "Office Action for MX Application No. MX/A/2010/008012 filed January 23, 2009, which Office Action is dated August 27, 2013...” indicates that a copy of this reference was submitted in 12/864,378. However, in the application file of 12/864,378, only a copy of an office action for MX/A/2010/008012, wherein the office action is dated September 11, 2013, was submitted, but Applicant has not cited this document on the information disclosure statement

The information disclosure statement filed January 25, 2022, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Applicant cited "Office Action for MX Application No. MX/A/2010/008012 dated August 27, 2013...”; however a copy of this reference was not submitted. Examiner notes that Applicant submitted a copy of an office action for MX/A/2010/008012, wherein the office action is dated September 11, 2013, but Applicant has not cited this document on the information disclosure statement

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 112 (Currently Amended) The cassette of claim 104, wherein the at least one pump chamber includes one or more spacer elements that help prevent contact of the membrane with an inner wall of the body in the at least one pump chamber, the usable area of the corresponding pump chamber being defined in part by the one or more spacer elements.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 101, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a fluid handling cassette for use in a peritoneal dialysis system, as claimed, specifically including the pump chamber portion of the flexible membrane having a shape arranged to conform to a usable area of a corresponding pump chamber while at rest and without being stressed.
In regards to independent claim 103, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a fluid handling cassette for use in a peritoneal dialysis system, as claimed, specifically including the pump chamber portion of the membrane having a shape arranged to conform to a usable area of a corresponding pump chamber while at rest and without being stressed.
In regards to independent claim 104, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a fluid handling cassette for use with a fluid handling system of a medical infusion device, as claimed, specifically including the pump chamber portion of the flexible membrane having a shape arranged to conform to a usable area of a corresponding pump chamber while at rest and without being stressed.
Childers et al (US 2009/0012448) teaches a fluid handling cassette (Figures 3A and 3C, cassette 30) for use in a peritoneal dialysis system or with a fluid handling system of a medical infusion device, the cassette comprising: a generally planar body 30 having at least one pump chamber (pump chambers 307, 309), and a pump chamber portion of the membrane (flexible membrane 30b); however, Childers et al does not teach the pump chamber portion of the membrane having a shape arranged to conform to a usable area of a corresponding pump chamber while at rest and without being stressed, as Childers et al instead teaches that the shape of the pump chamber portion of the membrane while at rest and without being stressed is flat (Figure 3A). 
Bouchard et al (US 6,905,479) teaches a fluid handling cassette (Figure 1, cartridge 231) wherein a pump chamber portion of a membrane (flexible membrane 112) has a shape arranged to conform to a usable area of a corresponding pump chamber (pump chamber 108) (Figure 1); however, Bouchard et al teaches that said shape occurs during the pump stroke (column 17, lines 1-4), and not while at rest and without being stressed. 
Thus, independent claim 101, 103, and 104 are allowed. Dependent claims 102, 105-109, 111-114 are allowed by virtue of being dependent upon one of independent claims 101 and 104.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783